DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an ironmaking feedstock, classified in C22B1/2406.
II. Claims 9-18, drawn to a process for production of an ironmaking feedstock, classified in C21B 13/0046.
III. Claims 19-20, drawn to methods of producing iron from the ironmaking feedstock, classified in C21B 5/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the feedstock could be produced by reacting stoichiometric amounts of a calcium source, wustite, and hematite instead of a calcium source and magnetite.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the feedstock could be used to produce steel.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, as Group II is drawn to a method of producing a feedstock by combining a calcium source and magnetite under reducing condition and pelletizing to form an ironmaking feedstock, which differs in reagents and methods from a step to produce iron from an ironmaking feedstock as disclosed in Group III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative Bradley Ligibel on 2 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
Claim 8 is a product-by-process claim(s) because it seeks to define the claimed product by its method of manufacture. The preamble of the claims is directed to an ironmaking feedstock, but the body of the claims recites that the ironmaking feedstock comprises the product of a combination of a calcium source and magnetite that has been subjected to reductive conditions at elevated temperatures. 
The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture. When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference. See MPEP § 2113. In this case, the product is an ironmaking feedstock and prior art disclosing limitations of the ironmaking feedstock will meet the claim limitations regardless the method of manufacture and precursor components used.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the primary bonding phase". There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of a “primary bonding phase” in claim 6 or parent claim 1. 
Claim 6 recites the limitation “the primary bonding phase”. The claim is indefinite as neither claim 6, parent claim 1, nor the instant specification disclose how a “primary bonding phase” is determined, and a “primary bonding phase” lacks an understood meaning within the art, thus one of ordinary skill in the art would not conclude the specific factors, quantities, etc. necessary to determine or ensure whether or not the CaFe3O5 is or is not a “primary bonding phase”. Correction is required.
Claim 8 recites the limitation “the product of a combination of a calcium source and magnetite that has been subjected to reductive conditions at elevated temperature sufficient to produce the solid CaFe3O5 phase”. The claim is indefinite as it is unclear whether the “product of a combination…” is simply another way of referring to the CaFe3O5 solid phase, or is a separate composition found in addition to the CaFe3O5. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Formation of Calcium Ferrites under Controlled Oxygen Potentials at 1273 K, hereinafter Calcium Ferrites.
Regarding claim 1, Calcium Ferrites teaches the formation of calcium ferrites as part of a sintering process (pg. 1065, paragraph 2) by sintering Fe2O3 and mixing the sinter with CaCO3, to create an iron sinter for blast furnace operation (an ironmaking feedstock; pg. 1064, paragraphs 1-3). Calcium Ferrites further teaches the finished calcium ferrite product contains 6.1 % of a CaFe3O5 phase (comprising a solid CaFe3O5 phase; pg. 1067 paragraph 5 - pg. 1068 paragraph 1, Table 2).
Regarding claims 3 and 4, Calcium Ferrites teaches the reagent Fe2O3/CaO mixture is pressed into cylindrical tablets prior to being reduced to form CaFe3O5 (pg. 1066, section 3.1). The Examiner notes that as Calcium Ferrites does not teach any melting or other factor that would result in deformation of the tablet as a result of the reduction, one of ordinary skill would recognize the calcium ferrite product to also be in the form of a cylindrical tablet, reading on the feedstock being in the form of a pellet. The Examiner further notes that the instant application defines an agglomerate to encompass pellets and sinters (instant specification, page 7 lines 9-11), Calcium Ferrites reads on the feedstock being in the form of an agglomerate.
Regarding claim 7, Calcium Ferrites teaches control over the partial pressure of oxygen (pg. 1065 section 2 first paragraph, pg. 1067 section 4.2, pg. 1069 last paragraph – pg. 1070 first paragraph) and the use of a CO/CO2 atmosphere to produce the CaFe3O5 containing sinter (pg. 1067-1068 section 4.2, Fig. 10, Table 2), and a temperature of ~1000 °C (pg. 1068 Fig. 9) during the production of the ironmaking feedstock. Calcium Ferrites further teaches the use of 2 grams of sample mixture to perform testing, comprising 0.8875 g Fe2O3 and 1.1125 g CaCO3, a molar ratio of approximately 1:2 Fe2O3:CaCO3, (pg. 1065, last paragraph), where Fe2O3 is converted to Fe3O4 and CaCO3 to CaO respectively (pg. 1065 equation 1, Fig. 4). The instant specification also discloses control over the partial pressure of oxygen (instant specification pg. 10 lines 3-19), use of an CO/CO2 atmosphere (pg. 10 lines 7-8), temperatures preferably from 850-1100 °C (pg. 9 lines 33-34), and use of roughly stoichiometric amounts of reagents (pg. 8 line 29 – pg. 9 line 14). The Examiner notes that the instant application does not disclose what factors affect the reducibility of the ironmaking feedstock, therefore as both Calcium Ferrites and the instant application teach control over the same variables to result in the same reaction conditions, and are both drawn to processes that produce an ironmaking feedstock containing CaFe3O5, even though Calcium Ferrites does not disclose a reducibility index measured in accordance with ISO 4695:2015 and ISO 7215:2015, scaled down to a 6-7 gram sample size, of at least 10.0, Calcium Ferrite inherently possesses such a reducibility index. See MPEP § 2112.01(I)-(II).
Regarding claim 8, Calcium Ferrites teaches the sintered Fe-2O3 is reduced to Fe3O4 (magnetite), prior to reacting with CaO to form CaFe3O5 (comprising the product of a combination of a calcium source and magnetite, to produce a solid CaFe3O5 phase; pg. 1067 paragraph 5 - pg. 1068 paragraph 1, reaction 4), where the reaction occurs under a CO-90%CO2 atmosphere and temperatures of ~1000 °C (at elevated temperature; Fig. 9). The Examiner notes that CO is a known reducing gas, reading on the calcium source and magnetite being subjected to reductive conditions. The Examiner further notes that claim 8 is a product-by-process claim (see Claim Interpretation above), and prior art disclosing limitations of the ironmaking feedstock will meet the claim limitations regardless the method of manufacture and precursor components used.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reduction Tests of Synthetic Calcium Ferrites: in Ternary Systems of CaO-FeO-Fe2O3, hereinafter Reduction Tests.
Regarding claim 1, Reduction Tests teaches the synthesis of CaO•FeO•Fe2O3 (CWF) in a gas mixture of CO/CO2 = 30/70, which is a common component of self-fluxing ironmaking sinters (pg. 39 paragraph 1-3, pg. 40 “Experimental Method”). The Examiner notes that the instant application discloses that CaFe3O5 refers to calcia-wustite-ferrite or CWF, or CaO-FeO-Fe2O3 (instant specification, page 3 lines 12-13), indicating the CaO•FeO•Fe2O3 to be CaFe3O5, reading on an ironmaking feedstock comprising a solid CaFe3O5 phase.
Regarding claim 2, Reduction Tests teaches the use of X-ray diffraction patterns to analyze the composition of the sinter product formed (pg. 40 Reduction Test – pg. 41 Phase assemblages after reduction, Fig. 2). Reduction Tests further teaches the recovery of a CWF (CaFe3O5) product (pg. 40 Experimental Method). The Examiner notes that as Reduction Tests is silent to the presence of any other phase or impurities within the CWF product, one or ordinary skill would recognize the CWF (CaFe3O5) product to be pure or at least majority CaFe3O5, reading on wherein the CaFe3O5 constitutes at least 10% by weight of all iron-containing components in the ironmaking feedstock. Reduction Tests does not teach wherein the quantitative phase analysis is measured using the Rietveld method. 
The Examiner notes that the type of analysis used to determine the composition of a material does not affect the composition of the material, therefore even though Reduction Tests does not teach the use of the Rietveld method to determine the composition of the CaFe3O5 containing feedstock, one of ordinary skill would recognize that the CaFe3O5 containing feedstock as taught by Reduction Tests would be shown to constitute at least 10% by weight of all the iron-containing components in the ironmaking feedstock when measured by quantitative phase analysis using the Rietveld method, as the ironmaking feedstock produced by Reduction Tests consists of CaFe3O5.
Regarding claims 3-4, Reduction Tests teaches reagent grade Fe2O3 in a ratio equilibrated with wustite is reduced and blended in a composition of ternary calcium ferrites to form a cylinder (in the form of pellets; pg. 40 “Experimental Method”). The Examiner notes that the instant application defines an agglomerate to encompass pellets and sinters (instant specification, page 7 lines 9-11), thus Reduction Tests reads on the feedstock being in the form of an agglomerate.
Regarding claim 6, Reduction Tests teaches that CWF (CaFe3O5) is produced, and does not teach the presence of other phases or compositions within the product (pg. 40 Table 1,). As no other phases are taught to be present, Reduction Tests reads on the CaFe3O5 phase being the primary bonding phase.
Regarding claim 7, Reduction Tests teaches control over the partial pressure of oxygen (Abstract, Introduction paragraph 3, pg. 41 Phase assemblages after reduction), use of a CO/CO2 atmosphere (Abstract, pg. 40 Synthesis of ternary calcium ferrite, Table 1, Fig. 3-6), and a temperature of 1100 °C (pg. 40 Synthesis of ternary calcium ferrite, Table 1) during the preparation of the CaFe3O5 feedstock. The instant specification also discloses control over the partial pressure of oxygen (instant specification pg. 10 lines 3-19), use of an CO/CO2 atmosphere (pg. 10 lines 7-8), temperatures preferably from 850-1100 °C (pg. 9 lines 33-34), and use of roughly stoichiometric amounts of reagents (pg. 8 line 29 – pg. 9 line 14). The Examiner notes that the instant application does not disclose what factors affect the reducibility of the ironmaking feedstock, therefore as both Reduction Tests and the instant application teach control over the same variables to result in the same reaction conditions, and are both drawn to processes that produce an ironmaking feedstock containing CaFe3O5, even though Calcium Ferrites does not disclose a reducibility index measured in accordance with ISO 4695:2015 and ISO 7215:2015, scaled down to a 6-7 gram sample size, of at least 10.0, Reduction Tests inherently possesses such a reducibility index. See MPEP § 2112.01(I)-(II).
Regarding claim 8, the Examiner notes that the limitations of this claim constitute a product-by-process claim (see Claim Interpretation above). As Reduction Tests reads upon all of the structural elements required of the product in claim 8 and parent claim 1, Reduction Tests reads upon claim 8 in its entirety, despite not disclosing the feedstock comprises the product of a combination of a calcium source and magnetite that has been subjected to reductive conditions at elevated temperatures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reduction Tests as applied to claim 1 above, further in view of Calcium Ferrites.
Regarding claim 2, Reduction Tests teaches the use of X-ray diffraction patterns to analyze the composition of the sinter product formed (pg. 40 Reduction Test – pg. 41 Phase assemblages after reduction, Fig. 2). Reduction Tests further teaches the recovery of a CWF (CaFe3O5) product (pg. 40 Experimental Method). The Examiner notes that as Reduction Tests is silent to the presence of any other phase or impurities within the CWF product, one or ordinary skill would recognize the CaFe3O5 product to be pure or at least majority CaFe3O5, reading on wherein the CaFe3O5 constitutes at least 10% by weight of all iron-containing components in the ironmaking feedstock. Reduction Tests does not teach wherein the quantitative phase analysis is measured using the Rietveld method.
Calcium Ferrites teaches using the X-ray diffraction via the Rietveld method to perform phase identification and quantification of calcium ferrites (Abstract, page 1067 section 3.3). Calcium Ferrites further teaches the quality of refinement of the phase analysis can be checked by calculating the chi-squared value, Χ2, which approaches 1 for a perfect fit and in general a value below 3.0 indicates a well refined pattern (page 1067 section 3.3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date that analyzing the CaFe3O5 containing feedstock produced by Reduction Tests using the Rietveld method would show the CaFe3O5 to constitute at least 10% by weight of all the iron-containing components in the ironmaking feedstock, as Reduction Tests teaches using X-ray diffraction to determine the composition of the produced feedstock, and Calcium Ferrites teaches the Rietveld method to be a form of X-ray diffraction analysis. It would have been further obvious to perform quantitative phase analysis measured using the Rietveld method as taught by Calcium Ferrites using the X-ray diffraction data of Reduction Tests in order improve the quality of the phase analysis refinement as taught by Calcium Ferrites, with the benefit of greater accuracy in the obtained composition data.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcium Ferrites as applied to claim 4 above, and further in view of Nayak et al. (US20040107800A1), hereinafter Nayak.
Regarding claim 5, Calcium Ferrites teaches the creation of calcium ferrite tablets (pg. 1066, section 3.1), comprising CaFe3O5 and Ca2Fe2O5 phases (pg. 1067 paragraph 5 - pg. 1068 paragraph 1, Table 2), but does not teach a compressive strength of the tablets. 
Nayak teaches process for cold briquetting and pelletisation of ferrous or non-ferrous ores or mineral fines by iron bearing hydraulic mineral binder (Title), where agglomerated products are made from iron and a calcium source which can be used as a feed material in a blast furnace [0002] and contains calcium ferrite binders which impart strength to the agglomerated product ([0066], Fig. 8). Nayak further teaches that the products are treated by repeated moisture spraying and curing to improve the crushing strength of the product, and attain strengths of 10-40 MPa after 20 days of treatment [0065]. Nayak further teaches sufficient crushing strength allows for easy transport by conveyor belt of the products [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date to treat the ironmaking feedstock of Calcium Ferrites with the repeated moisture spraying and curing to improve the crushing strength as taught by Nayak, in order to allow for easier transport of the ironmaking feedstock by conveyor belt. Doing so would have been further obvious as both Nayak and Calcium Ferrites are drawn to ironmaking feedstocks containing calcium ferrites, and the presence of calcium ferrites further increases the strength of the feedstock as taught by Nayak.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reduction Tests as applied to claim 4 above, and further in view of Nayak.
Regarding claim 5, Reduction Tests teaches the formation of CaFe3O5 pellets (pg. 40 “Experimental Method”), but does not teach the compressive strength of the pellets produced.
Nayak teaches process for cold briquetting and pelletisation of ferrous or non-ferrous ores or mineral fines by iron bearing hydraulic mineral binder (Title), where agglomerated products are made from iron and a calcium source which can be used as a feed material in a blast furnace [0002] and contains calcium ferrite binders which impart strength to the agglomerated product ([0066], Fig. 8). Nayak further teaches that the products are treated by repeated moisture spraying and curing to improve the crushing strength of the product, and attain strengths of 10-40 MPa after 20 days of treatment [0065]. Nayak further teaches sufficient crushing strength allows for easy transport by conveyor belt of the products [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date to treat the ironmaking feedstock of Reduction Tests with the repeated moisture spraying and curing to improve the crushing strength as taught by Nayak, in order to allow for easier transport of the ironmaking feedstock by conveyor belt. Doing so would have been further obvious as both Nayak and Reduction Tests are drawn to ironmaking feedstocks containing calcium ferrites, and the presence of calcium ferrites further increases the strength of the feedstock as taught by Nayak.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reduction Tests as applied to claim 1 above.
Regarding claim 7, Reduction Tests further teaches the reducibility percentage of CWF to be 30 and 60% at approximately 4 and 8 minutes respectively under a CO/CO2 = 80/20 atmosphere at a temperature of 800 °C. Using the applicant provided formula for calculating reducibility index, Reduction Tests teaches a reducibility index of 8.4. In the instant application, the reducibility index is determined from testing at a temperature of 900 °C, and under an atmosphere of 40% CO and 60% N2 (instant specification, page 16 paragraph 3). The Examiner notes that as CO2 is an oxidizing gas, one of ordinary skill would recognize the presence of CO2 would decrease the amount of reduction that occurs within a certain time relative to a process where CO2 is not present. The Examiner further notes that greater temperatures increase rates of reactions, and the lower temperature of the reducibility testing of Reduction Tests would further decrease the amount of reduction that occurs within a certain time relative to that of the higher temperature in the instant application. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date that the CWF produced by Reduction Tests would have a reducibility of at least 10.0 as measured in accordance with ISO 4695:2015 and ISO7215:2015 scaled down to a 6-7 gram sample size, as Reduction Tests teaches a reducibility index of 8.4 under less reducing conditions, and would be expected to have a greater reducibility index when tested under the methods of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        


/VANESSA T. LUK/Primary Examiner, Art Unit 1733